
	
		IIA
		Calendar No. 179
		110th CONGRESS
		1st Session
		S. J. RES. 14
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Schumer (for
			 himself, Mrs. Feinstein,
			 Mr. Kennedy, Mr. Biden, Mr.
			 Durbin, Mr. Whitehouse,
			 Mr. Dodd, Mr.
			 Akaka, Mr. Bingaman,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Byrd,
			 Mr. Casey, Mrs.
			 Clinton, Mr. Conrad,
			 Mr. Dorgan, Mr.
			 Harkin, Mr. Inouye,
			 Mr. Kerry, Ms.
			 Klobuchar, Mr. Levin,
			 Mr. Menendez, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Obama,
			 Mr. Reid, Mr.
			 Sanders, Ms. Stabenow, and
			 Mr. Webb) introduced the following joint
			 resolution; which was read the first time
		
		
			May 25, 2007
			Read the second time and placed on the
			 calendar
		
		JOINT RESOLUTION
		Expressing the sense of the Senate that
		  Attorney General Alberto Gonzales no longer holds the confidence of the Senate
		  and of the American people.
	
	
		1.Sense of the
			 SenateIt is the sense of the
			 Senate that Attorney General Alberto Gonzales no longer holds the confidence of
			 the Senate and of the American people.
		
	
		May 25, 2007
		Read the second time and placed on the
		  calendar
	
